DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/26/2021 has been entered.

Response to Arguments
Claim Rejections - 35 USC § 112
Claim 1 was amended. The previous rejection of claim 1 under 35 USC § 112(b) has been withdrawn. 

Claim Rejections - 35 USC § 103
Applicants’ arguments with respect to the rejection under 35 USC § 102 have been fully considered but they are not persuasive. 
The applicants argued that amended claim 1 also recites “store, via the processor, the first data object and the second data object in a centralized data vault to diminish a data object redundancy of computing resources” and “generate, via the processor, a web portal based on the first of the plurality of rules and the second of the plurality of rules by composing the pre-generated web portal features with remaining web portal features to diminish a web portal feature redundancy of computing resources.” Accordingly, claim 1 diminishes two types of redundancies: data object redundancy and web portal feature redundancy. Neither Matignon nor Wise teaches the reduction of both of the foregoing redundancies.
The examiner respectfully disagree.
WISE teaches the limitations:
store, via the processor, the first data object and the second data object in a centralized data vault to diminish a data object redundancy of computing resources, e.g., the first document, e.g., “Social Security Paperwork”, and the second document, e.g., “Tax Report” is stored in memory of a web portal (WISE, ¶ 0046) thereby leading to lesser memory requirements and increase computation efficiency (WISE, ¶ 0046);
generate, via the processor, a web portal based on the first of the plurality of rules and the second of the plurality of rules by composing the pre-generated web portal features with remaining web portal features to diminish a web portal feature redundancy of computing resources, e.g., a web portal is generated based on the set of progression rules comprising the first rule, e.g., “completed by age 25”, and the second rule, e.g., “completed by age 26” (WISE, ¶ 0024) by composing the set of progression rule with other web portal rules (WISE, ¶¶ 0026[Wingdings font/0xE0]0032) thereby leading to lesser memory requirements and increase computation efficiency (WISE, ¶ 0046).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6, 10, 11, 16 & 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, 
1.	Limitation the pre-generated web portal features (line 20) references to other items in the claim. It is unclear what item is being referenced;
2.	Limitation the one of the time-based metrics (line 24) references to other items in the claim. It is unclear what item is being referenced.

Regarding claim 6, limitation the data object references to other items in the claim. It is unclear what item is being referenced.

Regarding claim 10, limitation the data object references to other items in the claim. It is unclear what item is being referenced.

Claim 11 includes features analogous to claim 1. Claim 11 is rejected for at least the reasons as noted with regard to claim 1.

Claim 16 includes features analogous to claim 6. Claim 16 is rejected for at least the reasons as noted with regard to claim 6.

Claim 20 includes features analogous to claim 10. Claim 20 is rejected for at least the reasons as noted with regard to claim 10.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, 6-14 & 16-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WISE et al. [US 2020/0050468 A1].
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.



CLAIMS 1 & 11 
A computer program product comprising a non-transitory computer useable storage device having a computer readable program, wherein the computer readable program when executed on a computer causes the computer to: 

receive, via a processor, a plurality of rules corresponding to a plurality of virtual indicium attributes that are displayed in conjunction with a virtual indicium, 
a first of the plurality of rules associating a first data object with at least a first subset of one of the plurality of virtual indicium attributes, 



a second of the plurality of rules associating a second data object with at least a second subset of the one of the plurality of virtual indicium attributes, 


each of the plurality of virtual indicium attributes corresponding to a distinct one of a plurality of time-based metrics, 

the plurality of virtual indicium attributes being displayed in time-based increments along a time span display, 

the first data object being distinct from the second data object;

store, via the processor, the first data object and the second data object in a centralized data vault to diminish a data object redundancy of computing resources;


retrieve, from a web portal database, one or more pre-generated overlapping web portal features corresponding to the first of the plurality of rules and the second of the plurality of rules;

generate, via the processor, a web portal based on the first of the plurality of rules and the second of the plurality of rules by composing the pre-generated web portal features with remaining web portal features to diminish a web portal feature redundancy of computing resources;


receive, via the processor, a user input via the virtual indicium within the time span display corresponding to the one of the time-based metrics corresponding to the first subset of the one of the plurality of virtual indicium attributes or the second subset of the one of the plurality of virtual indicium attributes; 
generate, via the processor, a recommendation for a user associated with the user input to obtain the first data object or the second data object depending upon the user input; and
generate, via the processor, a recommendation indicium corresponding to the recommendation, the recommendation indicium being displayed by the web portal.
WISE et al.
A computer program product comprising a non-transitory computer useable storage device having a computer readable program, wherein the computer readable program when executed on a computer causes the computer to (WISE, ¶ 0005): 
a plurality of rules corresponding to a plurality of various visual indicia of ages that are displayed with a virtual slider (WISE, FIG. 2D & ¶¶ 0029 & 0041), 
wherein a first rule, e.g., “completed by age 25”, is used to associate a first document, e.g., “Social Security Paperwork”, with a first subset of ages, e.g., Ages 25[Wingdings font/0xE0]37, of the plurality of various visual indicia of ages (WISE, FIG. 2D, ¶¶ 0029 & 0041), 
wherein a second rule, e.g., “completed by age 26”, is used to associate a second document, e.g., “Tax Report”, with a second subset of ages, e.g., Age 26[Wingdings font/0xE0]37, of the 
wherein each of the plurality of various visual indicia of ages corresponding to a particular age from 20 to 100 (WISE, FIG. 2D, ¶¶ 0029 & 0041),
wherein the plurality of various visual indicia of ages is displayed in time-based increments along a time span display, e.g., 20-25..100, 
wherein the first document, e.g., “Social Security Paperwork”, is distinct from the second document, e.g., “Tax Report”;
the first document, e.g., “Social Security Paperwork”, and the second document, e.g., “Tax Report” is stored in in memory of a web portal (WISE, ¶ 0046) thereby leading to lesser memory requirements and increase computation efficiency (WISE, ¶ 0046);
a set of progression rule is retrieved from model database 102 (WISE, ¶ 0047), wherein progression rule corresponds to the first rule, e.g., “completed by age 25”, and the second rule, e.g., “completed by age 26” (WISE, ¶¶ 0029 & 0047);

a user input is received by sliding via the virtual slider within the time span display, e.g., 20-25..100, corresponding to age 37 of ages from 20 to 100 corresponding to the first subset of ages, e.g., Ages 25[Wingdings font/0xE0]37, of the plurality of various visual indicia of ages (WISE, FIG. 2D, ¶¶ 0029 & 0041); 
a recommendation for a user associated with the user input to obtain the first document, e.g., “Social Security Paperwork”, in accordance with the user input at age 37 (WISE, FIG. 2D, ¶¶ 0029 & 0041); and
a list of documents corresponding to the recommendation is generated, the list of documents is displayed by the web portal (WISE, FIG. 2D, ¶¶ 0029 & 0041).



Regarding claims 2 & 12, WISE further teaches that the virtual indicium is a virtual image that is adjustable, via the user input, with respect to the plurality of virtual indicium attributes, wherein positioning of the virtual image in proximity to one of the plurality of virtual indicium attributes is indicative of a selection of one of the plurality of virtual indicium attributes (WISE, FIG. 2D, ¶¶ 0029 & 0041).

Regarding claims 3 & 13, WISE further teaches that the virtual image is slidable with respect to the plurality of virtual indicium attributes (WISE, FIG. 2D, ¶¶ 0029 & 0041).

Regarding claims 4 & 14, WISE further teaches that each of the plurality of virtual indicium attributes is demarcated according to a user age (WISE, FIG. 2D, ¶¶ 0029 & 0041).

Regarding claims 6 & 16, WISE further teaches that the computer is further caused to retrieve the data object from the data vault based upon an additional user input indicating a selection of the recommendation indicium, e.g., by selecting “Tax Report”, the “Tax Report” is retrieved (WISE, FIG. 2K).

Regarding claims 7 & 17, WISE further teaches that the first data object and the second data object are documents corresponding to the user (WISE, FIG. 2D, ¶¶ 0029 & 0041).

Regarding claims 8 & 18, WISE further teaches that the recommendation is for obtaining the first data object and the second data object according to a time constraint associated with the time-based metric (WISE, FIG. 2D, ¶¶ 0029 & 0041).

the plurality of rules is predetermined and static (WISE, ¶¶ 0026[Wingdings font/0xE0]0032).

Regarding claims 10 & 20, WISE further teaches that the plurality of rules is dynamically updated based on statistical analysis of the data object being obtained by one or more additional users (WISE, ¶¶ 0026[Wingdings font/0xE0]0032).




















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q. PHAM whose telephone number is (571)272-4040. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D. Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HUNG Q. PHAM
Primary Examiner
Art Unit 2159

/HUNG Q PHAM/Primary Examiner, Art Unit 2159                                                                                                                                                                                                        January 25, 2022